DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3, 8-16, and 21-25 are pending in the application and examined herein.

Response to Arguments
Applicant's arguments filed 01/19/2022 have been fully considered and are partially persuasive.

Applicant’s amendments to the claims overcome the 35 U.S.C. 112(b) rejections of record, but have created new issues as discussed further below. 

Applicant’s arguments with respect to the prior art rejections have been fully considered, but they are directed towards newly added claim limitations and are therefore addressed in the rejections below. 
	
Claim Objections
Claims 23 and 25 are objected to because of the following informalities: “the control guide” in line 5 should recite “the guide structure”. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claim(s) 1-3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US3,212,987 (“Mason”) in view of US2016/0049210 (“Filippone”), and US3,930,941 (“Meerwald”).
Regarding claim 1, Mason teaches (see Figs. 1, 6) a mobile, graphite-moderated fission reactor (1:10-16, 1:48-53), comprising:
a pressure vessel (1) defining an interior volume,
an active core region (2) located within the interior volume of the pressure vessel, the active core region including a fuel assembly (between plates 6, 6’, generally 3) and a reflector (44-46) (1:66-70, 2:45-48); and
at least one control system (9, 43), wherein at least a portion of the at least one control system is located in a control region (8) within the interior volume of the pressure vessel,
wherein the fuel assembly includes a plurality of fuel unit cells (hexagonal bricks 3 containing fuel rods 5) and a plurality of control unit cells (hexagonal bricks 3 containing control rods 9, 43), each unit cell including a longitudinally extending graphite body (3) with a longitudinally extending channel (1:48-60, 2:70-3:5) with a cladding (3:44-49),
wherein a fuel rod is positioned in the channel of each of the plurality of fuel unit cells and forms a fuel rod flow annulus between an outer surface of the fuel rod and an inner surface of the channel of the fuel unit cell (2:70-3:5), and
wherein the pressure vessel is sized for mobile transport using a ship, train or truck (1:10-16, 1:39-42, 1:48-53).

Mason discloses the control rods may be moved in and out of the core (3:61-68), but does not explicitly disclose a plurality of control rod drive mechanisms.

Filippone teaches (see Figs. 1, 4) a mobile fission reactor (generally 100) comprising at least one control system (205, 214) including a plurality of control rod drive mechanisms (205), wherein at least a 

It would have been obvious to a person having ordinary skill in the art before the effective filing date (“POSA”) to combine the control rod drive mechanisms of Filippone with the reactor of Mason for the predictable purpose of controlling the insertion and withdrawal of the control rods (Filippone, [0065]).

Mason further does not disclose a plurality of fuel rod flow annulus features.

	Meerwald teaches (see Fig. 1) a plurality of flow annulus features (5) attached to an outer surface of a fuel element (1), wherein the plurality of flow annulus features are positioned at longitudinally separated location (3) in an axial direction of a the fuel element, wherein, at each longitudinally separated location, the plurality of fuel rod flow annulus features are circumferentially distributed at radially equal intervals such that an angular separation of the plurality of fuel rod flow annulus features at each longitudinally separated location satisfies the relationship 360/N, where N is the number of fuel rod flow annulus features at the longitudinally separated location and N ≥ 3, and  wherein the flow annulus features at a first longitudinally separated location are rotationally offset relative to the flow annulus features at an adjacent longitudinally separated location. 

	A POSA would have been motivated to modify the fuel unit cells of Mason-Filippone in view of the fuel rod flow annulus features as taught by Meerwald because Meerwald teaches these features improve heat transfer between the surface of the fuel element and the coolant (1:5-18). 

Regarding claim 2, Mason in view of Filippone and Meerwald teaches the mobile, graphite-moderated fission reactor according to claim 1. Meerwald further teaches wherein an amount of the rotational offset of the fuel rod flow annulus features is half the angular separation of the fuel rod flow annular features (Fig. 1). A POSA would have been motivated to combine Mason, Filippone, and Meerwald as discussed above with regards to claim 1. 

Regarding claim 3, Mason in view of Filippone and Meerwald teaches the mobile, graphite-moderated fission reactor according to claim 1. Meerwald further teaches wherein the longitudinally separated locations are equally spaced in the axial direction of the annulus (Fig. 1). A POSA would have been motivated to combine Mason, Filippone and Meerwald as discussed above with regards to claim 1.

Regarding claim 8, Mason in view of Filippone and Meerwald teaches the mobile, graphite-moderated fission reactor according to claim 1. Filippone further teaches a shipping container (700) for containing a pressure vessel (100) of a mobile fission reactor (Figs. 17, 22-23, [0083]). A POSA would have been motivated to combine the shipping container of Filippone with the reactor of Mason-Filippone-Meerwald for the predictable purpose of safely transporting the reactor in a radiation shielding container (Filippone, [0083]).

Claim(s) 9-16 and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mason in view of Filippone and Meerwald further in view of US Patent No. 3,720,580 (“Schabert”).

Regarding claim 9, Mason in view of Filippone and Meerwald teaches the mobile, graphite-moderated fission reactor according to claim 1. Mason further discloses wherein a control rod (9, 43) is positioned in the channel of each of the plurality of control unit cells and forms a control rod flow 

The combination of Mason-Filippone-Meerwald does not teach a plurality of control rod flow annulus features.

Schabert teaches (see Figs. 1-2) a control rod (2) for a fission reactor (Abstract), the control rod positioned in a channel (formed within tube 1), wherein a plurality of control rod flow annulus features (22) are attached to the outer surface of the control rod.

	It would have been obvious to a POSA to include the control rod flow annulus features of Schabert in the reactor of Mason-Filippone-Meerwald because Schabert teaches these features guide and secure the control rod within the channel (1:65-2:5, 2:53-57). 

Regarding claim 10, Mason in view of Filippone and Meerwald further in view of Schabert teaches the mobile, graphite-moderated fission reactor according to claim 9. Schabert further teaches wherein the plurality of control rod flow annulus features are circumferentially distributed at radially equal intervals (Fig. 2). A POSA would have been motivated to combine Mason, Filippone, Meerwald, and Schabert as discussed above with regards to claim 9. 

Regarding claim 11, Mason in view of Filippone and Meerwald further in view of Schabert teaches the mobile, graphite-moderated fission reactor according to claim 9. Schabert further teaches wherein the plurality of control rod flow annulus features are equally spaced at longitudinally separated 

Regarding claim 12, Mason in view of Filippone and Meerwald further in view of Schabert teaches the mobile, graphite-moderated fission reactor according to claim 9. Schabert further teaches wherein the plurality of control rod flow annulus features are equally spaced at longitudinally separated locations, and wherein, at each longitudinally separated location, the plurality of control rod flow annulus features are circumferentially distributed at radially equal intervals (Figs. 1-2). A POSA would have been motivated to combine Mason, Filippone, Meerwald, and Schabert as discussed above with regards to claim 9. 

Regarding claim 13, Mason in view of Filippone and Meerwald further in view of Schabert teaches the mobile, graphite-moderated fission reactor according to claim 12. Schabert further teaches wherein the control rod flow annulus features at successive, longitudinally separated locations are rotationally offset relative to each other (Figs. 1-2; Schabert shows that in a set of features 22 at a longitudinal location, each feature in the set is rotationally offset around the circumference of the control rod from the other features in the set). A POSA would have been motivated to combine Mason, Filippone, Meerwald, and Schabert as discussed above with regards to claim 9. 

Regarding claim 14
Regarding claim 15, Mason in view of Filippone and Meerwald further in view of Schabert teaches the mobile, graphite-moderated fission reactor according to claim 14. Schabert further teaches wherein the control rod flow annulus features at successive, longitudinally separated locations are rotationally offset relative to each other (Figs. 1-2; Schabert shows that in a set of features 22 at a longitudinal location, each feature in the set is rotationally offset around the circumference of the control rod from the other features in the set). A POSA would have been motivated to combine Mason, Filippone, Meerwald, and Schabert as discussed above with regards to claim 9. 

Regarding claim 16, Mason in view of Filippone and Meerwald further in view of Schabert teaches the mobile, graphite-moderated fission reactor according to claim 9. Filippone further teaches a shipping container (700) for containing a pressure vessel (100) of a mobile fission reactor (Figs. 17, 22-23, [0083]). A POSA would have been motivated to combine the shipping container of Filippone with the reactor of Mason-Filippone-Meerwald for the predictable purpose of safely transporting the reactor in a radiation shielding container ([0083]).

Regarding claim 22, Mason in view of Filippone and Meerwald further in view of Schabert teaches the mobile, graphite-moderated fission reactor according to claim 9. Schabert further teaches wherein the plurality of control rod flow annulus features are positioned at longitudinally separated location in an axial direction of the control rod flow annulus (Figs. 1-2), wherein, at each longitudinally separated location, the plurality of control rod flow annulus features are circumferentially distributed at radially equal intervals such that an angular separation of the plurality of control rod flow annulus features at each longitudinally separated location satisfies the relationship 360/N, where N is the number of control rod flow annulus features at the longitudinally separated location and N ≥ 3 (Figs. 1-2).


	Meerwald teaches (see Fig. 1) a plurality of flow annulus features (5) attached to the surface of a rod element (1) in a nuclear reactor (1:5-10), wherein the plurality of flow annulus features are positioned at longitudinally separated location (3) in an axial direction of a the element, wherein the flow annulus features at a first longitudinally separated location are rotationally offset relative to the flow annulus features at an adjacent longitudinally separated location. 

	The outer surface of the control rod would come in contact with coolant (see Mason, 3:64-68; Schabert, Abstract). Meerwald teaches rotationally offsetting the features improves heat transfer between the surface and a fluid such as coolant (1:5-10). A POSA would have therefore been motivated to modify the arrangement of the control rod flow annulus features of Mason-Filippone-Meerwald-Schabert in view of Meerwald’s teachings for the advantage of improving heat transfer from the control rod. 

Regarding claim 21, Mason in view of Filippone and Meerwald further in view of Schabert teaches the mobile, graphite-moderated fission reactor according to claim 22. Filippone further teaches a shipping container (700) for containing a pressure vessel (100) of a mobile fission reactor (Figs. 17, 22-23, [0083]). A POSA would have been motivated to combine the shipping container of Filippone with the reactor of Mason-Filippone-Meerwald for the predictable purpose of safely transporting the reactor in a radiation shielding container ([0083]).

Regarding claims 23 and 25, Mason in view of Filippone and Meerwald further in view of Schabert teaches the mobile, graphite-moderated fission reactor according to claims 9 and 22. Mason further discloses wherein the control rods are translatable relative to a guide structure (Fig. 1, 3:61-68). Schabert further teaches wherein the plurality of control rod flow annulus features are attached to the outer surface of the control rod (Fig. 1), wherein the control rods are translatable relative to a guide structure (1), and wherein at least three longitudinally separated locations of the control rod flow annulus features are present in the control guide during translation of the control rods (Fig. 1). A POSA would have been motivated to combine Mason, Filippone, Meerwald, and Schabert as discussed above with regards to claims 9 and 22. 

Regarding claim 24, Mason in view of Filippone and Meerwald further in view of Schabert teaches the mobile, graphite-moderated fission reactor according to claim 9. Meerwald further teaches wherein an amount of the rotational offset of the control rod annulus features is half the angular separation of the control rod flow annulus features (Fig. 1). A POSA would have been motivated to combine Mason, Filippone, Meerwald, and Schabert as discussed above with regards to claim 22. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.K./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646